Citation Nr: 1749643	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-30 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1988. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) located in Phoenix, Arizona.  The Veteran was provided a hearing in August 2017 with the undersigned Veterans Law Judge, and a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Veteran's claim. 

The Veteran is claiming service connection for depression, as well as an anxiety disorder and PTSD.  The Veteran contends that his psychiatric conditions stem from an incident in service where he was attacked and beaten during basic training.  The Board notes that this attack is confirmed in the Veteran's service treatment records (STRs) from January 1986.  

As an initial matter, the record shows the Veteran has been diagnosed with anxiety, PTSD, and depression.  However, although the Veteran has provided an August 2017 private medical opinion as to the relationship between his current psychiatric conditions and his active service, the Board finds the opinion was not conclusory.  The private physician stated that the Veteran's "post traumatic stress disorder condition may have been a result of his traumatic injuries that happened during his time served in the Army in 1986 (emphasis added)."  Such a speculative opinion is not probative, but, rather is inconclusive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (stating that a physician's statement framed in terms such as "may," "could," or "possible" is not probative); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (statement that outcome "may or may not" have been different is speculative).  

Further, the record shows the Veteran has not been provided a VA examination.  VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (2017).  Scheduling an examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, the Veteran has been diagnosed with psychiatric conditions.  Further, the Veteran's claimed event or injury while in service has been confirmed within his STRs.  Therefore, because there is an indication that the Veteran's psychiatric conditions may be connected to active duty, coupled with the lack of medical evidence providing a proper opinion as to the nexus of the conditions, and the Veteran not receiving a VA examination, the Board finds that the Veteran should be provided a VA examination to determine the current state of the Veteran's disabilities and whether they are related to active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).





Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to the Veteran's psychiatric disorder claim.

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination(s) to determine the etiology of any current psychiatric disorder.  The record and a copy of this Remand must be made available to the examiner.  

The examiner should state all psychiatric disabilities that are present.  For each disability, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during, or is otherwise related to, his active duty service, to include the Veteran's lay statements, the confirmed January 1986 attack in his STRs, and the onset of current symptomatology.

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3.  Thereafter, readjudicate the issue on appeal.  If the benefits sought remain denied, provide the Veteran with a supplemental statement of the case, and afford him a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




